Citation Nr: 9914518	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-32 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to waiver of an overpayment of compensation 
benefits in the amount of $1,292.07.

(The issue of whether the appellant's son [redacted] is entitled 
to retroactive payment of Chapter 35 benefits for the period 
September 22, 1993, to June 3, 1994, was the subject of a 
separate appellate decision issued on October 8, 1998).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from October 1967 to 
January 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in 
December 1997 and in October 1998.

It is noted that the appellant testified before the 
undersigned Member of the Board at a hearing held by way of 
video teleconferencing in Washington, DC, on April 23, 1998.  
A transcript of that hearing has been associated with the 
record on appeal.

The validity of the overpayment has not been perfected on 
appeal to the Board.  It is noted that the appellant 
challenged whether he was liable for the indebtedness 
established against his compensation account based on alleged 
administrative error by VA.  This issue was addressed by the 
RO in a supplemental statement of the case issued on December 
14, 1998, which informed him of the Committee's decision that 
the debt was valid and his appellate rights with respect to 
new issues added to the appeal.  As the appellant has not 
perfected an appeal with regard to this issue, the only issue 
that remains on appeal at this time is waiver of the 
overpayment of compensation benefits.



FINDINGS OF FACT

1.  VA had information associated with the record that the 
appellant's daughter applied for Chapter 35 benefits in July 
1996 and that she was awarded such benefits in December 1996 
retroactively to the date of her enrollment in college.

2.  VA was primarily at fault for the creation of an 
overpayment of compensation benefits in the amount of 
$1,292.07.


CONCLUSION OF LAW

Recovery of the overpayment of compensation benefits in the 
amount of $1,292.07 would be contrary to the principle of 
equity and good conscience.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. §§ 1.963(a), 1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has satisfied the threshold requirement of 
presenting a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).

Factual Background

The overpayment in question was created as a result of a 
concurrent payment of VA compensation benefits to the 
appellant with additional allowances for dependents, and 
Dependents' Educational Assistance (DEA) benefits under 
Chapter 35, Title 38, United States Code, to the appellant's 
daughter [redacted], for enrollment periods beginning in 
September 1996 and ending in April 1997.  The appellant's 
claims file contains a copy of a VA Form 21-674 that reflects 
that [redacted] enrolled at the James H. Faulkner State 
Community College in Fairhope, Alabama, on September 20, 
1996.  A computerized "Education Master Record Status" form 
dated in December 1996 reflects that [redacted] elected to 
receive her Chapter 35 benefits effective September 20, 1996.

As a result of the Board's remand of October 1998, the RO 
obtained [redacted]'s Chapter 35 file.  Evidence in this file 
reflects that her DEA award was processed by the Atlanta, 
Georgia, RO, and that information concerning the award was 
relayed by facsimile to the RO in Montgomery in November 
1996.  Additional records in this file reflect that the 
appellant and [redacted] signed a VA Form 22-5490, "Application 
for Survivors' and Dependents' Educational Assistance," in 
July 1996 that was received by the Atlanta RO on July 8, 
1996.  On this form she reported that she would be attending 
the James H. Faulkner State Community College in August 1996.  
Her claim was initially denied in October 1996 on the basis 
that the appellant did not have permanent and total 
disability.  However, this action was evidently in error 
because a June 1995 rating decision noted that the appellant 
was basically eligible for these benefits.  Although it is 
unclear what transpired next, it is shown by the record that 
[redacted] was eventually awarded the Chapter 35 benefits in 
December 1996, retroactively to the date of her enrollment in 
the aforementioned community college, September 20, 1996.

On appeal, the appellant contends that VA had information 
regarding [redacted]'s receipt of Chapter 35 benefits a number 
of months before the creation of the overpayment by award 
action letter in April 1997.  As such, his argument is 
premised on the belief that VA continued to pay him 
additional compensation benefits after it knew that he was 
not entitled to the benefits.

Analysis

Waiver of recovery of overpayments may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. § 5302(a), (c) (West 1991).

"Equity and Good Conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  Equity and good 
conscience means arriving at a fair decision between the 
obligor and the government.  In making this determination, 
consideration will be given to the following elements, which 
are not intended to be all inclusive:  fault of debtor; 
balancing of faults; undue financial hardship; collection 
would defeat purpose of the benefits; unjust enrichment to 
either VA or debtor; and changing position to one's 
detriment.  38 C.F.R. § 1.965(a) (1998).  The list of 
elements contained in the regulation is not, however, all 
inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).

The Board concludes that no fraud, misrepresentation or bad 
faith was involved in the creation of the overpayment and 
thus, consideration of wavier of recovery under the standard 
of equity and good conscience is not precluded by law.  38 
C.F.R. §§ 1.963(a), 1.965(b) (1998).

After having carefully considered the appellant's contentions 
and all of the other evidence of record, the Board concludes 
that the pertinent facts in this case warrant the exercise of 
reasonableness and moderation by the government with respect 
to its enforcement of collection of the overpayment in 
question.

The Board finds that in balancing the faults in this case, VA 
bears a greater degree of responsibility for the creation of 
the debt.  As detailed above, a compensation debt in the 
amount of $1,292.07 was created in April 1997.  Information 
in the Chapter 35 file reflects that VA knew as early as July 
1996 that the appellant's daughter [redacted] was applying for 
Chapter 35 benefits, and that she was in fact awarded such 
benefits on December 6, 1996.  The latter date, the date of 
the award, preceded the RO's award continuation letter dated 
December 9, 1996.  Obviously, confusion arose due to the fact 
that two ROs were handling these matters, however, the 
appellant should not bear the burden of fault in this 
instance.  It is clear that he notified VA as early as July 
1996 that his daughter would be enrolling in college and that 
she intended to apply for Chapter 35 benefits.  Consequently, 
the Board concludes that VA was more at fault in the creation 
of the overpayment in question than the appellant.  It is 
true that he should not have accepted the compensation 
payments at the rate he was not entitled to for the period in 
question.  However, it appears that he took reasonable steps 
to apprise VA of his daughter's intent to apply for Chapter 
35 benefits before she actually enrolled in college.  
Further, given the course of events that occurred in this 
case - the fact that the appellant and [redacted] jointly 
notified VA in July 1996 that she would apply for Chapter 35 
benefits for the Fall 1996 semester and the fact that VA had 
knowledge of [redacted]'s Chapter 35 retroactive award in 
December 1996 - the responsibility passed to VA to take 
whatever actions were needed to adjust the appellant's 
compensation award.

In view of the above, the Board concludes that it was unfair 
to require the appellant to repay this debt.  In fairness to 
the appellant, the facts of this case require the government 
to exercise forbearance.  Accordingly, waiver of the 
overpayment in the amount of $1,292.07 is in order, based on 
the standard of equity and good conscience.  38 C.F.R. 
§§ 1.963, 1.965(a) (1998).


ORDER

Waiver of recovery of the compensation benefits in the 
calculated amount of $1,292.07 is granted.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

